                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ROBERT A. BELL,                                         )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )      No. 1:18-cv-02534-TWP-DML
                                                        )
A. WILLIAMS,                                            )
KEITH BUTTS,                                            )
THELMA NORNES,                                          )
GEO GROUP, INC.,                                        )
                                                        )
                              Defendants.               )

                       Entry Granting Motion to Amend Complaint,
              Screening Amended Complaint, and Directing Service of Process

       The plaintiff’s motion to amend complaint, dkt. [11], is granted. The clerk is directed to

redocket dkt. 11-1 as the amended complaint in this action.

                                           I. Screening Standard

       The plaintiff is a prisoner currently incarcerated at New Castle Correctional Facility (“New

Castle”). Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915(h), this Court has

an obligation under 28 U.S.C. § 1915A(b) to screen his amended complaint before service on the

defendants. Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint if

it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a

defendant who is immune from such relief. In determining whether the amended complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006).

To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Obriecht v. Raemisch, 517 F.3d 489, 491 n.2 (7th Cir. 2008).

                                   II. The Amended Complaint

       The complaint names nine defendants: 1) A. Williams, 2) Keith Butts, 3) Thelma Nornes,

4) GEO Group, Inc., 5) Roy Davis, 6) Glen Thompson, 7) Jennifer French, 8) Nicole Driscoll, and

9) Scott Fitch. 1 The plaintiff alleges that he is a target for extortion by other inmates in protective

custody because he is known to be a sex offender, he is small in stature, and he has access to more

money than most inmates and this is evident to other inmates when they observe the plaintiff’s

sizable commissary orders. He alleges that on around March 13, 2018, another inmate threatened

to beat him if he did not give the other inmate Thirty Dollars ($30.00) each month.

       He alerted all the individual defendants to the threat in letters and requests for interview.

He complained directly to defendants Williams and Nornes during a classification hearing on

March 14, 2018. They acknowledged that they had received the plaintiff’s written communications

regarding the situation. The plaintiff requested to be separated from the inmate that threatened him

and requested to be moved to a different protective custody pod. Defendants Williams and Nornes

refused the plaintiff’s requests and told him to stop giving other inmates his commissary.

       On March 21, 2018, the inmate who had threatened the plaintiff beat him because he

refused to pay the inmate the monthly extortion payment. After the beating, the plaintiff




1
 The complaint makes some factual allegations against “Scott.” The Court construes allegations
made against “Scott” to be made against Mr. Fitch.
experienced excruciating pain and bruising and required four stitches for a cut on his forehead.

The plaintiff alleges that the defendants exhibited deliberate indifference to his physical safety,

and he was injured as a result. The plaintiff also raises state law claims of negligence against all

nine defendants and battery against the eight individual defendants. Finally, he alleges that

defendant GEO Group, Inc. has a policy of deliberate indifference to inmate’s complaints

regarding threats of physical violence from other inmates and that GEO Group, Inc. has breached

its contract. He seeks declaratory relief, injunctive relief, and monetary damages.

       Based on the screening standard described above, certain claims shall proceed while others

will be dismissed. First, the plaintiff’s battery claim against the individual defendants is dismissed

for failure to state a claim for which relief can be granted. The plaintiff does not allege any facts

to support a claim that these defendants battered the plaintiff.

       Second, the following claims shall proceed as presented in the complaint:

   •   Deliberate indifference claims against defendants Williams, Butts, Nornes, Davis,

       Thompson, French, Driscoll, and Fitch.

   •   Policy and practice claim against defendant GEO Group, Inc.

   •   Breach-of-contract claim against defendant GEO Group, Inc. under Indiana law under the

       theory that defendant GEO Group, Inc. has breached its contract with the Indiana

       Department of Correction in a manner that has injured the plaintiff as a third-party

       beneficiary of that contract.

   •   State law negligence claims against all defendants.

       This summary of remaining claims includes all the viable claims identified by the Court.

All other claims have been dismissed. If the plaintiff believes that additional claims were alleged
in the complaint, but not identified by the Court he shall have through January 7, 2019, in which

to identify those claims.

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Roy Davis, Glen Thompson, Jennifer French, Nicole Driscoll, and Scott Fitch in the manner

specified by Fed. R. Civ. P. 4(d). Process shall consist of the amended complaint, applicable forms

(Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver of Service of

Summons), and this Entry. The clerk is directed to add defendants Roy Davis, Glen Thompson,

Jennifer French, Nicole Driscoll, and Scott Fitch to the docket. Defendants A. Williams, Keith

Butts, Thelma Nornes, and GEO Group, Inc. have already appeared. They shall have 21 days to

file a responsive pleading.

       IT IS SO ORDERED.



Date: 12/10/2018



Distribution:

ROBERT A. BELL
944717
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Adam Garth Forrest
BOSTON BEVER KLINGE CROSS & CHIDESTER
aforrest@bbkcc.com

Roy Davis, employee
NEW CASTLE CORRECTIONAL FACILIITY
1000 Van Nuys Road
NEW CASTLE, IN 47362
Glen Thompson, employee
NEW CASTLE CORRECTIONAL FACILIITY
1000 Van Nuys Road
NEW CASTLE, IN 47362

Jennifer French, employee
NEW CASTLE CORRECTIONAL FACILIITY
1000 Van Nuys Road
NEW CASTLE, IN 47362

Nicole Driscoll, employee
NEW CASTLE CORRECTIONAL FACILIITY
1000 Van Nuys Road
NEW CASTLE, IN 47362

Scott Fitch, employee
NEW CASTLE CORRECTIONAL FACILIITY
1000 Van Nuys Road
NEW CASTLE, IN 47362
